COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Johnny Allen Jennings v. The State of Texas

Appellate case number:      01-17-00606-CR

Trial court case number:    1512991

Trial court:                351st District Court of Harris County

       Appellant, Johnny Allen Jennings, has filed a pro se motion for an extension of
time to file his brief. On July 20, 2017, the trial court found appellant guilty of the felony
offense of aggravated assault and assessed his punishment at confinement for sixty-five
years. Appellant’s appointed trial counsel filed a notice of appeal, and the trial court
granted counsel’s motion to withdraw. On December 7, 2017, the trial court appointed
Scott C. Pope of the Harris County Public Defender’s Office to represent appellant on
appeal.1 Appellant’s brief currently is due on March 12, 2018.
       Because appellant is now represented by appointed counsel, we dismiss
appellant’s motion as moot. See Robinson v. State, 240 S.W.2d 919, 922 (Tex. Crim.
App. 2007) (explaining defendant not entitled to hybrid representation, i.e.,
“representation partly by counsel and partly by self”).
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually        Acting for the Court

Date: February 13, 2018




1
       On December 18, 2017, appellant designated Cheri Duncan of the Harris County Public
       Defender’s Office as new lead counsel in this appeal. See TEX. R. APP. P. 6.1.